Per Wait, O. J.
It is insisted by McMullan, that he was entitled to days of grace upon this note, and this is the only question arising in the case. Suit was commenced on “ the 26th day of January, A. D. 1859and hence, if McMullan *259was entitled to days of grace, the demurrer was well taken, for the reason that the suit was prematurely brought.
By the law merchant, if a promissory note was negotiable and payable on a day certain in the future, it was entitled to grace; if not negotiable, it was not entitled to grace. (Edwards on Promissory Notes, section 3, page 44.)
Our statute is an affirmance of the law merchant in this respect.
The note in question is not a negotiable promissory note, and grace could not be claimed upon it.
The judgment below is affirmed.